IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                           c-,
GILDARDO CRISOSTOMO VARGAS,             )                                         cza
                                                                                           c=
                                                                                         --4
an incapacitated person, by and         )       DIVISION ONE                       aa
through WILLIAM DUSSAULT, his           )                                                rncl,
                                                                                     g         -rt
                                                                                   '12               •I
Litigation Guardian ad Litem; LUCINA    )       No. 76717-8-1
                                                                                           TE-or
FLORES, an individual; and LUCINA       )                                           —3

FLORES as Guardian ad Litem for         )                                                  CP ••     c
PATRICIA CRISOSTOMO FLORES,             )       UNPUBLISHED OPINION
And ROSARIO CRISOSTOMO                  )
FLORES, minor children,                 )
                                        )
                      Petitioners,      )
                                        )
                 v.                     )
                                        )
INLAND WASHINGTON, LLC, a               )
Washington limited liability company,   )
                                        )
                      Respondent,       )
                                        )
INLAND GROUP P.S., LLC, a               )
Washington limited liability company;   )
RALPH'S CONCRETE PUMPING,               )
INC., a Washington corporation; and     )
MILES SAND & GRAVEL COMPANY             )
d/b/a CONCRETE NOR'WEST, a              )
Washington corporation,                 )
                                        )
                      Defendants.       )       FILED: September 17, 2018
                                        )

      DWYER, J. — In light of the Supreme Court's decision in Afoa v. Port of Seattle,

191 Wash. 2d 110, 421 P.3d 903(2018), which reversed this court's decision in Afoa v.

Port of Seattle, 198 Wash. App. 206, 393 P.3d 802(2017), the standards for discretionary
No. 76717-8-1/2


review set forth in RAP 2.3(b)(4) are not met. Accordingly, we deem review

improvidently granted.

      This matter is remanded to the superior court for further proceedings, as if review

had never been granted by this court in the first instance.

       Dismissed.




                                                2